Case 2:19-cv-01070-CLM-JHE Document 11 Filed 10/10/19 Page 1 of 9            FILED
                                                                    2019 Oct-10 PM 02:34
                                                                    U.S. DISTRICT COURT
                                                                        N.D. OF ALABAMA
Case 2:19-cv-01070-CLM-JHE Document 11 Filed 10/10/19 Page 2 of 9
Case 2:19-cv-01070-CLM-JHE Document 11 Filed 10/10/19 Page 3 of 9
Case 2:19-cv-01070-CLM-JHE Document 11 Filed 10/10/19 Page 4 of 9
Case 2:19-cv-01070-CLM-JHE Document 11 Filed 10/10/19 Page 5 of 9
Case 2:19-cv-01070-CLM-JHE Document 11 Filed 10/10/19 Page 6 of 9
Case 2:19-cv-01070-CLM-JHE Document 11 Filed 10/10/19 Page 7 of 9
Case 2:19-cv-01070-CLM-JHE Document 11 Filed 10/10/19 Page 8 of 9
Case 2:19-cv-01070-CLM-JHE Document 11 Filed 10/10/19 Page 9 of 9
